Citation Nr: 9923150	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-08 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected cicatrixes, fracture of the left thumb with some 
limited motion and sensory paralysis of the digital nerves of 
the thumb and index finger due to a fuse explosion, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected bilateral superficial and deep corneal 
opacifications involving the central area but not the visual 
axis area and metallic foreign body in the left corneal 
stroma not involving the visual axis, in addition to scars of 
the eyes and face, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for the 
service-connected residual scars of the right hand and chest, 
currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for coronary artery 
disease, claimed as due to exposure to ionizing radiation or 
Agent Orange.

5.  Entitlement to service connection for headaches, claimed 
as due to exposure to ionizing radiation or Agent Orange.

6.  Entitlement to service connection for sores on the scalp, 
claimed as due to exposure to ionizing radiation or Agent 
Orange.

7.  Entitlement to service connection for blisters of the 
hands and feet, claimed as due to exposure to ionizing 
radiation or Agent Orange.

8.  Entitlement to service connection for fibromyalgia and 
body aches, claimed as due to exposure to ionizing radiation 
or Agent Orange.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven





INTRODUCTION

The veteran had active military service from October 1963 to 
October 1965.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1998 decision of the RO.  



REMAND

The veteran contends, in essence, that his service-connected 
residuals of fracture of the left thumb, eye disability and 
scars of the right hand and chest are severe enough to 
warrant an increased rating.  He also claims that he is 
entitled to service connection for coronary artery disease, 
headaches, sores on the scalp, blisters of the hands and 
feet, and fibromyalgia due to exposure to ionizing radiation 
or Agent Orange.

The service medical records show that, in April 1965, the 
veteran was reported to have had a fuse explode in his hand, 
which resulted in multiple superficial wounds of the hands, 
face and chest, a fracture of the distal left thumb and 
multiple corneal foreign bodies.

The veteran's claims for increased rating are well grounded 
in that they are not inherently implausible.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  VA therefore has a duty 
to assist him in developing the facts pertinent to his 
claims.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  The Board finds that further evaluation is 
needed for the service-connected disabilities.

In regard to the veteran's claims of service connection, the 
service medical records show that, in April 1964, the veteran 
was reported to have been exposed to ionizing radiation, with 
film badge readings, from January 1964 to March 1964, 
measuring 0.024 dose in roentgen equivalent unit (rem).  On 
discharge examination in August 1965, the veteran's heart, 
head and feet were reported to be clinically normal.

On VA examination in October 1997, the veteran was diagnosed, 
in part, with fibromyalgia syndrome, with gelling, headaches, 
irritable bowel syndrome and insomnia, and coronary heart 
disease with angina.  Scars on the chest and right hand were 
reported to be imperceptible and there were reported to be no 
sores on the scalp or blisters on the hands and feet.

The Board notes that, where a claim is not well grounded, VA 
does not have a statutory duty to assist a veteran in 
developing facts pertinent to the claim.  While VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1999) to advise a veteran of evidence needed to complete an 
application for a claim, this obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the Board finds that the RO must inform the 
veteran of his obligation to submit all medical evidence 
which tends to support his claims of service connection.

It is pertinent to note in this regard that there is 
presently no medical evidence of record demonstrating that 
the veteran currently has a disability due to ionizing 
radiation, Agent Orange or other disease or injury incurred 
in or aggravated by service.  

To ensure that all evidence potentially relevant to this 
claim is obtained, and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should undertake appropriate 
steps to contact the veteran in order to 
request that he submit all records 
referable to treatment rendered for 
coronary artery disease, headaches, sores 
on the scalp, blisters on the hands and 
feet, and fibromyalgia since service.  In 
particular, he should be informed that he 
must submit all medical evidence which 
tends to support his assertions that he 
is currently suffering from the claimed 
disabilities due to exposure to ionizing 
radiation, Agent Orange or other disease 
or injury in service.  The RO should also 
request that he submit all records 
referable to treatment rendered for the 
service-connected residuals of fracture 
of the left thumb, eye disability and 
scars of the right hand and chest since 
October 1997.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination and any other 
examination deemed necessary to determine 
the current severity of the service-
connected residuals of fracture of the 
left thumb.  The claims folder must be 
made available to the examiner prior to 
the examination.  All indicated tests 
must be performed.  The examiner should 
identify all scarring associated with the 
veteran's wound in service and describe 
any scar tenderness, ulceration, adhesion 
and functional loss due to pain of the 
left thumb.  The examiner should also 
describe any neurologic and muscular 
disability associated with the left 
thumb.  In addition, the examiner should 
comment as to whether the service-
connected scars of the right hand and 
chest are superficial and poorly 
nourished with repeated ulceration, 
whether they are superficial, tender and 
painful on objective demonstration, or 
whether they affect any limitation of 
function of the part affected.

3.  The veteran should also be scheduled 
for a VA ophthalmology examination in 
order to determine the current severity 
of his service-connected eye disability.  
The examiner should be provided with the 
claims folder for review.  All indicated 
tests should be accomplished.  All 
findings, opinions and bases therefor 
should be set forth in detail.  The 
examiner should report the extent to 
which the veteran is experiencing visual 
impairment or related disability due to 
his service-connected eye disability.  
The examiner should also comment as to 
whether any scars of the eyes and face 
are slightly, moderately or severely 
disfiguring, whether they are superficial 
and poorly nourished with repeated 
ulceration, or whether they are 
superficial, tender and painful on 
objective demonstration.

4.  After completion of all requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  All indicated 
development should be taken in this 
regard.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


